United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2020
Issued: March 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2007 appellant filed a timely appeal from a July 24, 2007 merit decision of
the Office of Workers’ Compensation Programs’ denying her claim of disability. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her physical
and emotional conditions are causally related to her February 8, 1999 work injury.
FACTUAL HISTORY
This is the fifth appeal before the Board. After accepting that appellant sustained
multiple contusions from a workplace fall in 1999, the Office terminated compensation benefits.
In a decision dated November 1, 2002, the Board affirmed the Office’s termination of benefits
finding that the weight of the medical evidence rested with the April 16, 2001 report of

Dr. David M. Shenker, a Board-certified neurologist selected as an impartial medical specialist.1
The Board remanded the case to resolve a medical conflict between Dr. Dixon F. Spivy, a
Board-certified psychiatrist, and Dr. Charles Turk, a Board-certified neurologist and psychiatrist,
regarding whether her claimed emotional condition was causally related to the February 8, 1999
employment injury.2 In a decision dated April 13, 2004, the Board affirmed the Office’s
September 5, 2003 decision finding that the report by the impartial medical examiner, Dr. Nelson
Borelli, a Board-certified psychiatrist, established that appellant’s emotional condition did not
arise out of the 1999 employment injury.3 In a decision dated October 11, 2005, the Board
affirmed the Office decisions that found that appellant did not establish that she had any physical
disability or emotional condition causally related to her February 8, 1999 employment injury. In
the fourth appeal, by decision dated June 7, 2007, the Board set aside the Office’s decisions
which denied further reconsideration of her claim. The case was remanded to the Office for
merit review of the claim.4 The facts of this case, as set forth in the Board’s prior decisions, are
herein incorporated by reference.
Following the Board’s October 11, 2005 and June 7, 2007 decisions, appellant repeated
her contentions that Dr. Borelli, the impartial medical examiner, acted inappropriately. She
submitted copies of a February 8, 1999 report from Northwestern Hospital and a November 18,
2004 police report, both also previously of record, a magazine article an October 22, 2005
Albertsons Health screening information and consent form and an October 24, 2005 report from
Operation Diabetes.
In a January 11, 2006 medical report, Dr. Darrell Troupe, a psychiatrist, noted the history
of injury and presented his findings on examination. He diagnosed schizoaffective disorder,
depressed with psychosis and post-traumatic stress disorder. In a January 19, 2006 note,
Dr. Troupe noted appellant’s complaints and requested that she be evaluated for treatment.
In a January 24, 2006 report, Dr. Jason Smith, an osteopath and appellant’s treating
physician, noted the history of injury. He diagnosed an Axis I delusional disorder, an Axis II
histrionic personality and several Axis III diagnoses. Dr. Smith stated that appellant’s original
injuries have been self-sustaining and that she was permanently disabled since February 1999.
He explained that the accepted fall from the escalator and her subsequent incapacity was a
comorbid condition with her carpal tunnel disease. Dr. Smith stated that a total recovery was not
possible given the color of her physical profile (a tendency to develop chronic musculoskeletal
processes) coupled with the historical significance of carpal tunnel disease. He also opined that
appellant’s psychiatric condition was secondary to the evolving nature of her current musculoskeletal symptoms, which now included rheumatic disease. Dr. Smith explained that appellant’s
physical injuries and psychiatric condition were “precipitation” phenomena in that the originally
accepted work injury caused a decomposition of an underlying psychotic mental structure. He
1

Dr. Shenker resolved the conflict of medical opinion between appellant’s treating physician, Dr. Jason Smith, an
osteopath, and the Office referral physician, Dr. Julie M. Wehner, a Board-certified orthopedic surgeon.
2

Docket No. 02-1542 (issued November 1, 2002).

3

Docket No. 04-242 (issued April 13, 2004), petition for recon. denied (issued June 16, 2004).

4

Docket No. 07-365 (issued June 7, 2007).

2

stated that the combined physical injuries (blunt trauma of the dorsal/lumbar, shoulder, neck and
head along with the carpal tunnel syndrome) continued to develop acute on chronic, chronic on
chronic physiologically concentric interactions. Work restriction forms from Dr. Smith dated
February 8 and August 6, 2006 and April 3, 2007 were also submitted.
By decision dated July 24, 2007, the Office denied modification of its previous decisions.
LEGAL PRECEDENT
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to the claimant. In order to
prevail, the claimant must establish by the weight of reliable, probative and substantial evidence
that he or she had an employment-related disability that continued after termination of
compensation benefits. To establish a causal relationship between any new conditions claimed
and the employment injury, an employee must submit rationalized medical evidence, based on a
complete factual and medical background, supporting such a causal relationship.5 Causal
relationship is a medical issue and the medical evidence required to establish a causal
relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7
ANALYSIS
Appellant alleged that Dr. Borelli, the impartial medical examiner, acted inappropriately.8
She, however, has not submitted probative evidence to substantiate her contention and the record
does not otherwise support such allegation.
Appellant submitted the February 8, 1999 hospital report, a November 8, 2004 police
report, an October 24, 2005 report from Operation Diabetes, an October 22, 2005 screening
information and consent form from Albertsons Health and January 11 and 19, 2006 notes from
Dr. Troupe. As noted causal relationship is a medical issue and must be addressed by probative
medical opinion. Some of the submitted documents are not medical evidence complete with an
opinion by a physician. The notes of Dr. Troupe do not address the causal relationship between
appellant’s current physical or emotional conditions and her work-related injury of
5

Manuel Gill, 52 ECAB 282 (2001).

6

Donna L. Mims, 53 ECAB 730 (2002).

7

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

8

See William Fidurski, 54 ECAB 146 (2002) (an impartial medical specialist properly selected under the Office’s
rotational procedures will be presumed unbiased and the party seeking disqualification bears the substantial burden
of proving otherwise; mere allegations are insufficient to establish bias).

3

February 8, 1999.9 She also submitted a magazine article. The Board, however, has held that
excerpts from publications and medical literature are not of probative value in establishing causal
relationship as they do not specifically address the individual claimant’s medical situation and
work factors.10 These submissions are insufficient to establish appellant’s claim.
Appellant also submitted medical reports from Dr. Smith dated January 24, 2006 to
April 3, 2007. In its November 1, 2002 decision, the Board affirmed the termination of
appellant’s accepted multiple contusion conditions based on the special weight accorded to
Dr. Shenker, who resolved a conflict of medical opinion of which Dr. Smith was on one side. In
its April 13, 2004 decision, the Board found that the causal relationship between appellant’s
emotional condition and the work injury was not established, based on the impartial medical
opinion of Dr. Borelli.
In a January 24, 2006 report, Dr. Smith essentially opined that appellant’s ongoing
physical conditions and emotional problems were related to her February 8, 1999 work injury
and rendered her totally disabled. He explained that the accepted fall from the escalator and
appellant’s subsequent incapacity was a comorbid condition with her carpal tunnel disease.
Dr. Smith stated that appellant’s physical injuries and psychiatric condition were part of a
“precipitation” phenomenon as the originally accepted work injury caused a decompensation of
her underlying psychotic mental structure. He diagnosed carpal tunnel and rheumatic disease.
However, Dr. Smith essentially reiterated his prior opinion on causal relationship. He did not
adequately cite evidence to support any ongoing disability causally related to the work injury.11
Additionally, Dr. Smith’s opinion regarding appellant’s ongoing emotional problems is of
reduced probative value as he is not a specialist in the appropriate field.12 He did not sufficiently
explain the impact of appellant’s preexisting and nonwork-related conditions on causing
appellant’s emotional condition. Dr. Smith’s opinion is insufficient to overcome or create a new
medical conflict with that of Dr. Borelli.13 Additionally, his work restriction notes of February 8
and August 6, 2006 and April 3, 2007 do not offer an opinion regarding the cause of appellant’s
condition.
Accordingly, none of the medical reports or evidence submitted by appellant after the
termination of her compensation benefits included a rationalized opinion regarding the causal
relationship between her current conditions and her work-related injury of February 8, 1999.
9

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
10

Gloria J. McPherson, 51 ECAB 441 (2000).

11

See Kathryn E. Demarsh, 56 ECAB 677 (2005) (additional medical evidence from appellant’s physician, who
was on one side of the conflict resolved by the impartial medical specialist, was insufficient to create a new conflict
where he essentially repeated his opinion on continuing disability).
12

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (the opinions of physicians also have training and
knowledge in a specialized field of medicine have greater probative value concerning questions peculiar to that field
than other physicians.
13

See Dorothy Sidwell, 41 ECAB 857 (1990).

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish any physical
or emotional condition causally related to her February 8, 1999 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 24, 2007 is affirmed.
Issued: March 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

